Dear Mrs. Schwegmann:
You have requested an opinion from this office, on behalf of Legislation in Support of Animals, Inc. ("LISA"), concerning cockfighting. Specifically, LISA has requested this office to address the following question:
     (1)   What is the legal definition of "fowl" for purposes of the Louisiana animal cruelty statute, LSA-R.S. 14:102.1?
LSA-R.S. 14:102.1 is a criminal statute prohibiting any act which constitutes cruelty to animals.  LSA-R.S. 14:102.1D provides, "For purposes of this Section, fowl shall not be defined as animals."  Neither the term animal nor fowl is defined for purposes of this statute.
In order to interpret the term fowl for purposes of LSA-R.S. 14:102.1, several rules of statutory construction must be followed.  First, La. C.C., Article 11 provides in pertinent part:
     The words of a law must be given their generally prevailing meaning. Words of art and technical terms must be given their technical meaning when the law involves a technical matter.
As a general rule of construction, penal statutes must be strictly construed. State v. Peacock, 461 So.2d 1040 (La. 1984). In addition, LSA-R.S. 14:3 of the Louisiana Criminal Code states:
     The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of law, all of its provisions shall be given a genuine construction, according to the fair import of their words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision.
It is clear from these rules of construction that the term "fowl" must be interpreted in light of its commonly understood meaning.  This is necessary so that the ordinary person may know what is being prohibited by LSA-R.S. 14:102.1.  In the words of the United States Supreme Court, in Mourning v. Family Publications Service, Inc., 411 U.S. 356, 93 S.Ct. 1652, 1663,36 L.Ed. 318 (1973):
     Penal statutes are construed narrowly to insure that no individual is convicted unless a "fair warning [has first been] given to the world in language that the common world will understand, of what the law intends to do if a certain line is passed." citing McBoyle v. United States, 283 U.S. 25, 27, 51 S.Ct. 340, 341, 75 L.Ed. 816 (1931).
Webster's New Collegiate Dictionary defines fowl as:
     (1) A bird of any kind 2 a: a domestic cock or hen; esp.: an adult hen b: any of several domesticated or wild gallinaceous birds 3: the meat of fowls used as food.
According to the Webster's Dictionary, it would appear that there is more than one definition of the word fowl.  However, it is this writer's opinion that the only reasonable definition which may be supplied in this instance is that a fowl is "a bird of any kind."  This construction provides a clear and commonly understood meaning which, absent any express legislative intent to the contrary, must be used in interpreting this statute. More importantly, this construction can reasonably be said to put the ordinary person on notice of what is prohibited by LSA-R.S.14:102.1.
It should be noted that there are numerous statutes and regulations which do apply to fowl and serve to protect them. For example, in Louisiana, Title 56 of the Louisiana Revised Statutes provides authority for the Wildlife and Fisheries Commission, through its Secretary, to promulgate rules and regulations for the comprehensive control of birds within the borders of this State.  Part IV of Title 56 deals specifically with wild birds and wild quadrupeds and provides many protections.
There are also many federal statutes providing for the protection of birds. See 16 U.S.C. § 715 (Migratory Bird Conservation Act); 16 U.S.C. § 1531 (Endangered Species Act).
In conclusion, it is the opinion of this office that the term fowl in LSA-R.S. 14:102.1 refers to all birds.  I hope this opinion sufficiently addresses your concern.  Please feel free to contact our office if you have any additional question.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 06881